Citation Nr: 0811100	
Decision Date: 04/03/08    Archive Date: 04/14/08

DOCKET NO. 95-32 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to service connection for Post-Traumatic Stress 
Disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel







INTRODUCTION

The veteran had active duty service from March 1970 to May 
1974 and January 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1995 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

This matter was previously before the Board in a September 
2003 remand for additional development. Such development has 
been completed and the case is ready for appellate review. 


FINDING OF FACT

PTSD is not causally or etiologically related to service.


CONCLUSION OF LAW

The criteria for the establishment of service connection for 
PTSD have not been met. 38 U.S.C.A. §§ 1101, 1110, 1154, 
5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claim, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of letters from the RO to the veteran dated in August 2001, 
February 2004, and June 2005. These letters effectively 
satisfied the notification requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) by: (1) informing the 
veteran about the information and evidence not of record that 
was necessary to substantiate the claim; (2) informing the 
veteran about the information and evidence VA would seek to 
provide; (3) informing the veteran about the information and 
evidence he was expected to provide; and (4) requesting the 
veteran provide any evidence in his possession that pertains 
to his claim. 

The claim is being denied on the fundamental basis that the 
veteran has not provided, and the record does not show, any 
information to support the veteran was exposed to qualifying 
stressors in service - a requisite finding for a grant of 
service connection for PTSD. In its September 2003 remand, 
the Board briefly noted the veteran's contentions as to 
claimed combat service, relevant evidence of record, 
including the fact that there was no substantiation of the 
claimed stressors. The remand specifically directed that the 
veteran be contacted and requested to provide further 
information as to the claimed stressors that could be used to 
research his claim. 

In compliance with the Board's directive, a February 2004 
letter requested that the veteran provide detailed 
information as to his claimed stressors. To assist him in 
this effort, the RO provided the veteran with a 
questionnaire. The veteran provided no response to this 
letter, as he failed to respond to a November 2003 letter by 
the RO requesting the same information.

By failing to respond to VA's effort to assist him, the 
veteran has effectively foreclosed all further development 
into his claim. While the VA is obligated to assist a 
claimant in the development of a claim, there is no duty on 
the VA to prove the claim. If a claimant wishes assistance, 
he cannot passively wait for it in circumstances where he 
should have information that is essential in obtaining the 
putative evidence. Wamhoff v. Brown, 8 Vet. App. 517 (1996); 
Wood v. Derwinski, 1 Vet. App. 190, reconsidered, 1 Vet. App. 
406 (1991). Further, under the law, a claimant for VA 
benefits has the responsibility to present and support the 
claim. 38 U.S.C. § 5107(a). 
 
The veteran was not provided notice of how VA assigns 
disability ratings and effective dates that complies with the 
holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006). 
However, the denial of the claim in the instant decision 
makes the notification error non-prejudicial. 

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
medical records and personnel records are associated with the 
claims file. Additionally, the veteran was afforded a VA 
examination in connection with his claim. The veteran and his 
representative have not made the RO or the Board aware of any 
outstanding evidence that needs to be obtained in order to 
fairly decide his claim. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.

Analysis

The veteran alleges that he has PTSD, which was caused by 
stressors during active duty service. Having carefully 
considered the record, the Board finds that the evidence does 
not contain credible supporting evidence to verify the 
veteran's alleged stressors. Thus, the veteran's claim for 
service connection for PTSD will be denied. 

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury diagnosed 
or disease contracted in the line of duty, or for aggravation 
of a preexisting injury or disease in the line of duty in the 
active military, naval or air service. 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that a 
disease was incurred in service. 38 C.F.R. § 3.303(d). 
Generally, to prove service connection, the record must 
contain: (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances, lay testimony 
of an inservice incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the inservice disease or injury. Pond 
v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. 
App. 498 (1995).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor. Cohen v. Brown, 10 Vet. App. 128 (1997).

The diagnostic criteria, including those related to 
stressors, set forth in The American Psychiatric Association: 
Diagnostic and Statistical Manual of Mental Disorders, (4th 
ed. 1994) (DSM-IV) for mental disorders have been adopted by 
the VA. 38 C.F.R. § 4.125. A diagnosis of PTSD requires 
exposure to a traumatic event and a response involving 
intense fear, helplessness, or horror. A stressor involves 
exposure to a traumatic event in which the person 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of self or 
others and the person's response involved intense fear, 
helplessness, or horror. See Cohen v. Brown, 10 Vet. App. 128 
(1997). The sufficiency of a stressor is a medical 
determination and is presumed by a medical diagnosis of PTSD. 
Id.

The evidence necessary to establish the occurrence of a 
stressor during service to support a diagnosis of PTSD will 
vary depending upon whether the veteran engaged in "combat 
with the enemy" as established by official records. If VA 
determines that the veteran engaged in combat with the enemy 
and an alleged stressor is combat-related, then the veteran's 
lay testimony or statement is accepted as conclusive evidence 
of the stressor's occurrence and no further development or 
corroborative evidence is required providing that such 
testimony is found to be "satisfactory," i.e., credible, and 
"consistent with the circumstances, conditions, or hardships 
of service." See 38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); 
Dizoglio v, Brown, 9 Vet. App. 163, 164 (1996); Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).

For stressors unrelated to combat, credible supporting 
evidence is necessary in order to grant service connection. 
"Credible supporting evidence" of a noncombat stressor may be 
obtained from service records or other sources. Moreau v. 
Brown, 9 Vet. App. 389 (1996). The United States Court of 
Appeals for Veterans Claims (Court) has held that the 
regulatory requirement for "credible supporting evidence" 
means that "the appellant's testimony, by itself, cannot, as 
a matter of law, establish the occurrence of a noncombat 
stressor." Dizoglio v. Brown, 9 Vet. App. 163 (1996). 
Therefore, the veteran's lay testimony is insufficient, 
standing alone, to establish service connection. Cohen, 10 
Vet. App. at 147 (citing Moreau, 9 Vet. App. at 395).

The veteran is not shown to have served in combat. His 
military occupational specialty was that of Stock Clerk, and 
he is not the recipient of any combat-related awards or 
decorations. Thus, credible supporting evidence of the 
stressor is required. Cf. 38 U.S.C.A § 1154(b) (Providing in 
substance that in the case of veterans of combat, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions, 
or hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran. Service connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary); see 38 C.F.R. § 
3.304(d).

At the August 2003 VA examination, the veteran reported that 
he was stationed on a riverboat that patrolled the rivers of 
Vietnam. During patrol, the veteran stated that his riverboat 
was subject to repeated enemy fire and that while on the 
riverboat, he was exposed to wounded soldiers being 
transported from combat lines. Apart from this bare 
assertion, however, the veteran has provided no information 
to assist VA in the development of his claim, having been 
requested to do so in November 1993 and February 2004. 


There is no evidence to substantiate that the veteran was 
exposed to the claimed stressor, or indeed that such stressor 
occurred. The veteran's service medical records do not show 
any psychiatric complaints or treatments. Nor is the 
veteran's account of the claimed stressor substantiated by 
other evidence of record. 

While the veteran has been diagnosed to have PTSD, the 
diagnosis in and of itself is not sufficient to grant the 
claim, absent evidence of a qualifying stressor. For example, 
an August 2003 VA examination report reflects a PTSD 
diagnosis based on the veteran's self reported history. 
However, it is well-settled law that the explicit or implicit 
opinion of the physician that the veteran is truthful is not 
necessarily probative as to the facts of the account. See 
Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996). Moreover, 
while a physician is competent to render medical opinions, 
such competence does not extend to the factual underpinnings 
of the opinion. See, e.g., Swann v. Brown, 5 Vet. App. 229, 
233 (1993) (generally observing that a medical opinion 
premised upon an unsubstantiated account is of no probative 
value, and does not serve to verify the occurrences 
described); Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (the 
Board is not bound to accept a physician's opinion when it is 
based exclusively on the recitations of a claimant); see also 
Jones (Stephen) v. West, 12 Vet. App. 383 (1999); (where a 
veteran with service-connected PTSD sought service connection 
for the residuals of a broken leg, sustained in a motorcycle 
accident. His treating physician opined that "thrill seeking 
behavior," typical in PTSD patients, in part had caused the 
veteran's recklessness. However, evidence was of record 
indicating that the veteran had told police officers and 
bystanders immediately after the accident that he had 
exercised care when riding his motorcycle, and that a car 
struck him as he was attempting to negotiate a turn. The 
Court found the physician's opinion not sufficient to well-
ground the claim under then applicable law, because although 
the veteran was competent to testify as to the sequence of 
events of the accident, the physician was not an eyewitness 
to the accident, so that any opinion regarding what actions 
or sequence of events caused the accident was outside the 
scope of his competence. Id. at 386).

The RO attempted to verify the alleged stressor through a 
Joint Services Records Research Center (JSRRC) search, based 
on information of record. JSRRC correspondence, dated 
September 2007, reflects that it could not confirm that the 
veteran was assigned to a riverboat that was attacked based 
on the information provided by the veteran. 

The veteran's personnel records are also available. However, 
there is no information within them to verify the alleged 
incident. 

The Board finds that there is no credible supporting evidence 
to document the veteran's alleged in-service stressors. The 
veteran was advised in a February 2004 letter from the RO to 
him that the RO would assist him in obtaining evidence, but 
that it was still his responsibility to support his claim 
with appropriate evidence. The Board finds that the RO has 
done everything feasible to assist the veteran by obtaining a 
JSRRC search, service medical records, VA treatment records, 
and personnel records. However, none of these records 
provides credible supporting evidence to document the 
veteran's alleged in-service stressors. Without credible 
supporting evidence for the veteran's allegations of in-
service stressors, the veteran's claim for PTSD is denied. 
38 C.F.R. § 3.304(f) (2007). 


ORDER

Service connection for PTSD is denied. 




____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


